NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL GATES,                                  No.    17-56107

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02018-DDP-JC

 v.
                                                MEMORANDUM*
MARCELO, Dr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Michael Gates, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Gates failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of Gates’s ear pain and hearing

impairment. See id. at 1057-60 (a prison official is deliberately indifferent only if

he or she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Gates’s motions for

appointment of counsel because Gates failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel). Contrary

to Gates’s contention, the documents that Gates submitted did not require the

district court to hold a competency hearing. See Allen v. Calderon, 408 F.3d 1150,

1153 (9th Cir. 2005).

      We reject as meritless Gates’s contention that the district court erred in its

decision regarding Gates’s motion for an extension to complete discovery, because

the district court granted Gates’s motion and provided him with his requested

extension.

      AFFIRMED.


                                          2                                     17-56107